DETAILED ACTION
This is the first office action regarding application 17/016,022 filed September 9, 2020. This is a Restriction/Election requirement, Claims 1-80 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, and 79-80 drawn to an automated steering apparatus for a power equipment device comprising an auto steering and location module and a drive control unit, classified in B62D15/021.
II. Claims 20-53, drawn to a method and apparatus for providing assisted steering for a power equipment device including receiving user input and generating path data, classified in G01C21/34.
III. Claims 54-66, drawn to a graphical user interface for a driver-assisted steering apparatus for a power equipment device including an active display, a processor and a data storage medium, classified in B60K2370/11.
IV. Claims 67-74, drawn to a driver-assisted steering apparatus for a power equipment device including a processor configured to determine a distance between a fixed position of the , classified in G01S1/08
V. Claims 75-78, drawn to a method for correcting real-time kinematic (RTK) global positioning data for a machine, classified in G01S19/41

The inventions are independent or distinct, each from the other because:
Inventions I - V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I which is drawn to autonomously controlling the steering of a power equipment device has separate utility from at least II – V such as controlling the vehicle steering automatically without receiving user input or correcting real-time kinematic data.  
Additionally, subcombination II, which is drawn to a method and apparatus for providing assisted steering for a power equipment device including receiving user input and generating path data, has a separate utility from subcombinations I and III-V such as receiving user input in order to generate path data.
Additionally, subcombination III, which is drawn to a graphical user interface for a driver-assisted steering apparatus for a power equipment device including an active display, a processor and a data storage medium, has a separate utility from subcombinations I-II and IV-V such as presenting a user with information and options for user inputs.
Additionally, subcombination IV, which is drawn to a driver-assisted steering apparatus for a power equipment device including a processor configured to determine a distance between a fixed position of the antenna and a virtual antenna position and generate displaced position data for the antenna, has a separate utility from subcombinations I-III and V such as improving power equipment device position data on inclined grounds.
Additionally, subcombination V, which is drawn to a method for correcting real-time kinematic (RTK) global positioning data for a machine, has a separate utility from subcombinations I-IV and V such as improving positioning for a power equipment device using real-time kinematics technology.

See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications
AND
(c) 	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.
As discussed above each of the enumerated groups belongs to a different classification and each of the discussed inventions would therefore require different fields of search and this represents a serious search and examination burden if restriction were not required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662